947 F.2d 946
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald R. PLUMMER, Defendant-Appellant.
No. 91-5595.
United States Court of Appeals, Sixth Circuit.
Nov. 1, 1991.

1
Before KEITH and DAVID A. NELSON, Circuit Judges, and HOOD, District Judge.*

ORDER

2
Ronald R. Plummer, a Tennessee prisoner, appeals his judgment of conviction following his guilty plea to charges of bank robbery and use of a firearm during a crime of violence in violation of 18 U.S.C. § 2113(a) and (d), and 18 U.S.C. § 924(c)(1).   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Plummer pleaded guilty to the above charges on March 14, 1991, pursuant to a plea agreement under Fed.R.Crim.P. 11.   However, on the date set for sentencing, Plummer requested that he be permitted to withdraw his guilty plea on the ground that he had been forced to plead guilty by threats to his life.   After Plummer refused to reveal the names of the parties making the alleged threats, the district court denied the motion.   The district court sentenced Plummer to consecutive terms of 25 years imprisonment on the bank robbery count and 5 years on the firearm count.   Because the robbery occurred in June 1987, the sentencing guidelines are not applicable to this case.


4
On appeal, Plummer argues that the district court erred in denying the motion to withdraw his guilty plea.   Plummer's appointed counsel has submitted a brief on appeal and also a motion to withdraw, pursuant to  Anders v. California, 386 U.S. 738 (1967).


5
Upon review, we affirm the district court's judgment because Plummer has failed to establish abuse of discretion or manifest injustice in the denial of his motion to withdraw his plea.   See United States v. Spencer, 836 F.2d 236, 238 (6th Cir.1987);   Doherty v. American Motors Corp., 728 F.2d 334, 338 (6th Cir.1984).


6
Accordingly, we grant counsel's motion for withdrawal.   The district court's judgment, entered May 6, 1991, is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Joseph M. Hood, U.S. District Judge for the Eastern District of Kentucky, sitting by designation